Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Response to Amendments
The amendment and response  filed on November 14, 2022, to  the Non-Final Office Action dated August 04, 2022 has been entered.  Claims 1 and 5 are amended; claims 2-4 and 6-8 have been cancelled; and claims 9-10 have been added.  Claims 1,5, and 9-10 are pending in this application.   
                                                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                                Response to Arguments             
Applicant’s arguments and amendments, see pages 7-10, filed November 14, 2022, with respect to the 35 U.S.C. § 103 rejection based on Takanashi (US-20190212732-A1)  and Gogna (US-20210144152-A1)   have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-8  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                     Claim Rejections- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jun Hyun Park (US-20180074490-A1)(“Park”) and Takanashi et al (US-20190212732-A1)(“Takanashi”).
As per claim 1, Park discloses a  remote driving system (Figure 1), comprising:
 a vehicle comprising a manual operator having an occupant monitor configured to be input information by an occupant (Park at Figure 5B and Para. [0059]: “the vehicle condition display unit 233 may be implemented as a screen, or may be implemented as a dashboard 253 provided in a general vehicle as shown in FIG. 5B.”  See Paras. [0061]-[0065] for the various inputs for the occupant monitor.);
 a remote operator having a remote user monitor configured to be input information by a remote user who operates the vehicle remotely (Park at Figure 1, remote control devices 200, and Para. [0032]: ” remote control platform according to an embodiment may include at least one vehicle control device 200 and a management server (not shown). The vehicle remote control device 200 remotely drives a linked vehicle, and the management server monitors matching of the vehicle and the vehicle remote control device, communication conditions, and operation time of each vehicle remote control device, etc.”); and
 a management server configured to switch from the operation by the manual operator to the operation by the remote operator (Park at Figure 6, illustrating a signal flow of a vehicle remote control system, and Para. [0032]:” management server monitors driving conditions of many remote chauffeur service drivers who control the vehicle remote control device.”), wherein the manual operator is configured to:
Park does not disclose but Takanashi discloses a display user information and evaluation information on the occupant monitor (Takanashi at Figure 10 shows user interface displayed at vehicle 100 with remote operators at “B” as described in Para. [0214].), the user information including a pre-registered face picture of the remote user (Takanashi at Para. [0136]: ”information indicating the external driver is generated by specifying the external driver by an arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”) and 
Park discloses the evaluation information indicating a level of remote operation skill of the remote user evaluated by a third party other than the occupant and the remote user (Park at Para. [0057]: “once driving qualification including a driver's license, a taxi license, a truck license, etc. of the remote chauffeur service driver is authenticated, it is notified to the remote chauffeur service driver of contents for the legal liability of the remote driver in the event of the accident, and warranties and limitations according to insured products of the remote chauffeur service driver and an owner of the vehicle.”),
Park does not disclose but Takanashi discloses input judging information indicating whether or not the remote user is authorized by the occupant via a selection button displayed on the occupant monitor with the user information and the evaluation information (Takanashi at Para. [0223]: “After the telephone conversation state is established, the driver of the vehicle 100 verbally requests “Mr. A” for the remote driving. In a case in which the request for the remote driving is received, “Mr. A” performs a decision operation on a YES button (A shown in FIG. 11) displayed on the display screen. In addition, in a case in which the request for the remote driving is not received, “Mr. A” performs a decision operation on a NO button (B shown in FIG. 11) displayed on the display screen. An example of the decision operation may include an operation using the operation device included in the communication device, an operation of pressing a button displayed on the display screen, or the like.”) , and 
Park does not disclose but Takanashi discloses send, to the management server, request information indicating whether the manual operation is desired or the remote operation is desired selected by a switch button displayed on the occupant monitor (Takanashi at Figures 10-12 and Para. [0218]: “case in which it is desired to request the request destination of the remote driving registered in advance for the remote driving, for example, the driver of the vehicle 100 selects a person who it is desired to be requested from candidates of the request destination of the remote driving displayed on the display screen as shown in B of FIG. 10, and a decision operation is performed on a telephone button corresponding to the selected person or a mail button corresponding to the selected person. Examples of the decision operation include an operation using the operation device 162, an operation of pressing a button displayed on the display screen (in a case in which the display device 164 is a touch panel), and the like.”), 
receive the user information from the remote operator (Park at Fig. 5A, communication module, and Para. [0077] which discloses “the vehicle control signal is transmitted to the vehicle 100, and in step S760, the vehicle 100 receives the vehicle control signal. Then, in step S765, the received vehicle control signal is transmitted to the ECU so that the vehicle can be remotely driven, in step S770, by the vehicle control signal input to the ECU.”), and send, to the remote operator and the management server, occupant information including a pre-registered face picture of the occupant and the judging information (Park at Para. [0043]: “passenger identification unit 131 of the communication module 130 verifies an identity of a passenger when the passenger attempts to remotely control his or her vehicle after boarding the vehicle. For example, whether the passenger is a registered owner of the vehicle may be verified by means of biometric information such as fingerprints, irises, voices, etc., password recognition or the like.”), 
the remote operator is configured (Park at Para. [0033]: “vehicle remote control system according to an embodiment communicatively links the vehicle 100 with the remote control device 200, thereby allowing a chauffeur service driver to drive the vehicle 100 remotely with the remote control device 200. With the vehicle remote control system, drivers link their vehicles 100 to the remote control devices 200 in case of feeling sudden tiredness, drunk, or an emergency, and make their vehicles to be remotely controlled”.) to:
 display the occupant information on the remote user monitor(Park at Para. [0058]: “screen 231 of the driving information output module 230 displays images of the front, the rear, and sides received from the vehicle linked to the vehicle remote control device. As shown in FIG. 5B, a screen 251 is provided on a front and sides of the chauffeur service driver who remotely controls the vehicle, and provides pictures of the front, the rear, and the sides sensed by the vehicle to the remote chauffeur service driver.”), 
input judging information indicating whether the occupant is authorized by the remote user via a selection button displayed on the remote user with the occupant information (Park at Para. [0043]: “passenger identification unit 131 of the communication module 130 verifies an identity of a passenger when the passenger attempts to remotely control his or her vehicle after boarding the vehicle. For example, whether the passenger is a registered owner of the vehicle may be verified by means of biometric information such as fingerprints, irises, voices, etc., password recognition or the like.”). 
send, to the management server, the judging information indicating whether or not the occupant is authorized by the remote user and the user information, and receive judging information indicating whether or not the remote user is authorized by the occupant and the occupant information from the manual operator (Park at Fig. 6, Steps S710 through S745, and Para. [0069], “process of verifying whether the passenger is a registered passenger or a car owner himself/herself, and may be performed via biometric information authentication, password input, electronic device authentication, and the like.”; Para. [0071], “vehicle remote control device 200 receives the remote control request signal, it performs a process of verifying the identity of the chauffeur service driver who drives the vehicle remotely.”; and, Para. [0060], “component of the driving information output module 230 receives and outputs information sensed by a sensor provided in the vehicle, thereby providing the chauffeur service driver who remotely controls the vehicle with information required for vehicle remote driving in real time, and thus, allowing the remote chauffeur service driver to remotely control the vehicle through output information.”), and
 the management server is configured to judge whether or not a remote driving is desired based on the request information such that, in a case in which the remote driving is desired, it is judged that the remote user is authorized at the manual operator and that the occupant is authorized at the remote operator *Park at Para. [0069]: “the identification of the passenger is normally completed, in step S715, the vehicle 100 transmits a remote control request signal to the vehicle remote controller 200.”), and switch from the operation by the manual operator to the operation by the remote operator (Park at Figure 6, Steps S725 & S755, and Para. [0073] disclosing “the vehicle remote control is started after the linking”.)
Takanashi discloses that is known for a vehicle to have a display and that it is known to exchange authentication information using a server between the occupant of a vehicle and remote user/driver so as to conduct remote driving. Takanashi shows the display unit in Figure 3, display 106, and at Para. [0143] discloses that: “similarly to the information indicating the external driver, the information indicating the driver is generated by specifying the driver by an arbitrary authentication method capable of authenticating the driver of the vehicle 100.” In Figure 14, Takanashi illustrates the interaction between the vehicle, remote driver, and information processing device which in Para. [0136] is defined as a server or the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote operation of vehicle of Park to include the validating of messages between a teleoperation device and a vehicle of Takanashi, since the ability to comprehensively and effectively authenticate and validate inputs received from a remote system provides  protection from erroneous or malicious commands and increases safety for road participants. Those in the art would be motivated to combine the  validating of messages between a teleoperation device and a vehicle of Park with the remote operation of vehicle of Takanashi, since Takanashi states, in Para. [0289], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with reduced confusion and/or potential safety when a valid source of the message is not confirmed by excluding remote drivers that have violated a number of safety protocols..

As per claim 5, Park discloses a remote driving method that uses a vehicle comprising a manual operator having an occupant monitor configured to be input information by an occupant (Park at Figure 5B and Para. [0059]: “the vehicle condition display unit 233 may be implemented as a screen, or may be implemented as a dashboard 253 provided in a general vehicle as shown in FIG. 5B.”  See Paras. [0061]-[0065] for the various inputs for the occupant monitor.), a remote operator having a remote user monitor configured to be input information by a remote user who operates the vehicle remotely (Park at Figure 1, remote control devices 200, and Para. [0032]: ” remote control platform according to an embodiment may include at least one vehicle control device 200 and a management server (not shown). The vehicle remote control device 200 remotely drives a linked vehicle, and the management server monitors matching of the vehicle and the vehicle remote control device, communication conditions, and operation time of each vehicle remote control device, etc.”), and a management server configured to switch from the operation by the manual operator to the operation by the remote operator (Park at Figure 6, illustrating a signal flow of a vehicle remote control system, and Para. [0032]:” management server monitors driving conditions of many remote chauffeur service drivers who control the vehicle remote control device.”), the method comprising:
 Park does not disclose but Takanashi discloses a displaying user information and evaluation information on the occupant monitor (Takanashi at Figure 10 shows user interface displayed at vehicle 100 with remote operators at “B” as described in Para. [0214].), the user information including a pre-registered face picture of the remote user (Takanashi at Para. [0136]: ”information indicating the external driver is generated by specifying the external driver by an arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”) and 
Park discloses the evaluating information indicating a level of remote operation skill of the remote user evaluated by a third party other than the occupant and the remote user (Park at Para. [0057]: “once driving qualification including a driver's license, a taxi license, a truck license, etc. of the remote chauffeur service driver is authenticated, it is notified to the remote chauffeur service driver of contents for the legal liability of the remote driver in the event of the accident, and warranties and limitations according to insured products of the remote chauffeur service driver and an owner of the vehicle.”),
Park does not disclose but Takanashi discloses inputting judging information indicating whether or not the remote user is authorized by the occupant via a selection button displayed on the occupant monitor with the user information and the evaluation information (Takanashi at Para. [0223]: “After the telephone conversation state is established, the driver of the vehicle 100 verbally requests “Mr. A” for the remote driving. In a case in which the request for the remote driving is received, “Mr. A” performs a decision operation on a YES button (A shown in FIG. 11) displayed on the display screen. In addition, in a case in which the request for the remote driving is not received, “Mr. A” performs a decision operation on a NO button (B shown in FIG. 11) displayed on the display screen. An example of the decision operation may include an operation using the operation device included in the communication device, an operation of pressing a button displayed on the display screen, or the like.”) , and 
Park does not disclose but Takanashi discloses sending, to the management server, request information indicating whether the manual operation is desired or the remote operation is desired selected by a switch button displayed on the occupant monitor (Takanashi at Figures 10-12 and Para. [0218]: “case in which it is desired to request the request destination of the remote driving registered in advance for the remote driving, for example, the driver of the vehicle 100 selects a person who it is desired to be requested from candidates of the request destination of the remote driving displayed on the display screen as shown in B of FIG. 10, and a decision operation is performed on a telephone button corresponding to the selected person or a mail button corresponding to the selected person. Examples of the decision operation include an operation using the operation device 162, an operation of pressing a button displayed on the display screen (in a case in which the display device 164 is a touch panel), and the like.”), 
receiving the user information from the remote operator (Park at Fig. 5A, communication module, and Para. [0077] which discloses “the vehicle control signal is transmitted to the vehicle 100, and in step S760, the vehicle 100 receives the vehicle control signal. Then, in step S765, the received vehicle control signal is transmitted to the ECU so that the vehicle can be remotely driven, in step S770, by the vehicle control signal input to the ECU.”), and sending, to the remote operator and the management server, occupant information including a pre-registered face picture of the occupant and the judging information (Park at Para. [0043]: “passenger identification unit 131 of the communication module 130 verifies an identity of a passenger when the passenger attempts to remotely control his or her vehicle after boarding the vehicle. For example, whether the passenger is a registered owner of the vehicle may be verified by means of biometric information such as fingerprints, irises, voices, etc., password recognition or the like.”), 
the remote operator is configured (Park at Para. [0033]: “vehicle remote control system according to an embodiment communicatively links the vehicle 100 with the remote control device 200, thereby allowing a chauffeur service driver to drive the vehicle 100 remotely with the remote control device 200. With the vehicle remote control system, drivers link their vehicles 100 to the remote control devices 200 in case of feeling sudden tiredness, drunk, or an emergency, and make their vehicles to be remotely controlled”.) to:
 displaying the occupant information on the remote user monitor(Park at Para. [0058]: “screen 231 of the driving information output module 230 displays images of the front, the rear, and sides received from the vehicle linked to the vehicle remote control device. As shown in FIG. 5B, a screen 251 is provided on a front and sides of the chauffeur service driver who remotely controls the vehicle, and provides pictures of the front, the rear, and the sides sensed by the vehicle to the remote chauffeur service driver.”), 
inputting judging information indicating whether the occupant is authorized by the remote user via a selection button displayed on the remote user with the occupant information (Park at Para. [0043]: “passenger identification unit 131 of the communication module 130 verifies an identity of a passenger when the passenger attempts to remotely control his or her vehicle after boarding the vehicle. For example, whether the passenger is a registered owner of the vehicle may be verified by means of biometric information such as fingerprints, irises, voices, etc., password recognition or the like.”). 
sending, to the management server, the judging information indicating whether or not the occupant is authorized by the remote user and the user information, and receive judging information indicating whether or not the remote user is authorized by the occupant and the occupant information from the manual operator (Park at Fig. 6, Steps S710 through S745, and Para. [0069], “process of verifying whether the passenger is a registered passenger or a car owner himself/herself, and may be performed via biometric information authentication, password input, electronic device authentication, and the like.”; Para. [0071], “vehicle remote control device 200 receives the remote control request signal, it performs a process of verifying the identity of the chauffeur service driver who drives the vehicle remotely.”; and, Para. [0060], “component of the driving information output module 230 receives and outputs information sensed by a sensor provided in the vehicle, thereby providing the chauffeur service driver who remotely controls the vehicle with information required for vehicle remote driving in real time, and thus, allowing the remote chauffeur service driver to remotely control the vehicle through output information.”), and
 wherein the management server is configured to judge whether or not a remote driving is desired based on the request information such that, in a case in which the remote driving is desired, it is judged that the remote user is authorized at the manual operator and that the occupant is authorized at the remote operator *Park at Para. [0069]: “the identification of the passenger is normally completed, in step S715, the vehicle 100 transmits a remote control request signal to the vehicle remote controller 200.”), and switch from the operation by the manual operator to the operation by the remote operator (Park at Figure 6, Steps S725 & S755, and Para. [0073] disclosing “the vehicle remote control is started after the linking”.)
Takanashi discloses that is known for a vehicle to have a display and that it is known to exchange authentication information using a server between the occupant of a vehicle and remote user/driver so as to conduct remote driving. Takanashi shows the display unit in Figure 3, display 106, and at Para. [0143] discloses that: “similarly to the information indicating the external driver, the information indicating the driver is generated by specifying the driver by an arbitrary authentication method capable of authenticating the driver of the vehicle 100.” In Figure 14, Takanashi illustrates the interaction between the vehicle, remote driver, and information processing device which in Para. [0136] is defined as a server or the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote operation of vehicle of Park to include the validating of messages between a teleoperation device and a vehicle of Takanashi, since the ability to comprehensively and effectively authenticate and validate inputs received from a remote system provides  protection from erroneous or malicious commands and increases safety for road participants. Those in the art would be motivated to combine the  validating of messages between a teleoperation device and a vehicle of Park with the remote operation of vehicle of Takanashi, since Takanashi states, in Para. [0289], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with reduced confusion and/or potential safety when a valid source of the message is not confirmed by excluding remote drivers that have violated a number of safety protocols..
As per claim 10, Park and Takanashi disclose a remote driving system,.  
    wherein the manual operator is further configured to:
     input an evaluation point evaluated by a score indicating the level of remote operation skill of the remote user via an evaluation button displayed on the occupant monitor of the vehicle (Park at Para. [0046]: “data transmission/reception unit 135 may communicate with the manager (supervisor) of the management server if the vehicle passenger wants to change the remote chauffeur service driver due to the violation of traffic laws, unfaithfulness and the like, or to stop a chauffeur service.”), and send information regarding the evaluation point to the management server (Park at Para. [0046]: “data transmission/reception unit 135 connecting the passenger with the remote chauffeur service driver or the server manager (supervisor) may be mounted on an audio device of the vehicle in the form of a button or mounted on a seat head rest, thereby also allowing the vehicle passenger to communicate with the manager (supervisor) and the remote chauffeur service driver in a back seat.).
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Park and Takanashi as applied to claim 1 above, and further in view of  Shuhei Kinoshita (US-20200282980-A1)(“Kinoshita”).
As per claim 9, Park and Takanashi disclose a remote driving system.  
Park and Takanashi do not disclose but Kinoshita discloses wherein the user information further includes a live video of the remote user (Kinoshita at Para. [0060]: “audio-based data or the video-based data may be received from one of the plurality of teleoperation servers 106A-106B or the navigation server 108.”).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system and method for remote operation of vehicles of Park and Takanashi with the user authentication in autonomous driving by including video data at the teleoperator while performing remote driving, as taught by Kinoshita in order for the one or more method steps to be documented in a video when preparing an evaluation. The teaching suggestion/motivation to combine is that by recording the steps in a video, security can be improved and documentation of the driving experience can be analyzed as taught by Kinoshita in Paras. [0071] -[0072]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hiroaki NAKATA (US-20200198620-A1) discloses a system and method for an infrastructure facility to temporarily acquire control authority for the likes of moving of an automatic driving vehicle while suppressing security risks, and to realize simple operations when loading or unloading vehicles. See Abstract and Figures 1-9.
Baker et al (US-20170346878-A1) discloses a controller having a processor that when it receives a video transmission command that has been generated in response to a user selection of a video transmission input device, and the vehicle processor transmits video data captured by one or more vehicle cameras in response to the received video transmission command.  See Abstract and Figure 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661